Plaintiffs, husband and wife, have appealed from judgments of nonsuit. The wife purchased a ticket for entrance to defendant’s theatre in the city of Troy. She was directed by the ticket seller to the stairway leading to the balcony. At the head of the stairway and on her right was the main entrance into the balcony. This entrance consisted of a double door. When the plaintiff entered she was in the main rear aisle of the balcony. She could see the general outlay of the balcony and the backs of the seats which appeared to be on a level with her. She had never been in the balcony before. There was no usher on duty in the balcony. *672She turned to her right in the aisle for the purpose of locating a seat. There were three risers in the main aisle. She took two steps and fell over the first riser. She did not know of the existence of the risers. There was nothing to indicate the presence of these steps and the proof shows, or so a jury might have found, that these steps were inadequately lighted. Judgment reversed on the law and new trials granted, with one bill of costs to appellants to abide the event. Hill, P. J., Rhodes, MeNamee, Crapser and Heffernan, JJ., concur.